Citation Nr: 0026364	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  93-24 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 8, 
1997, for the grant of a 10 percent evaluation for painful 
scar, postoperative varicocele.

2.  Entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1), for postoperative 
varicocele ilio-inguinal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to December 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1993 and December 1997 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the April 
1993 rating decision, the RO granted service connection for 
left varicocele, Grade III, and assigned a 10 percent 
evaluation, effective December 4, 1992.  In the December 1997 
rating decision, the RO granted a 10 percent evaluation for a 
painful scar, postoperative varicocele.

In October 1995, the Board remanded the claim of entitlement 
to an initial evaluation in excess of 10 percent for 
postoperative varicocele ilio-inguinal nerve to the RO for it 
to consider a change in the rating criteria for diseases of 
the genitourinary system.

In April 1998, the Board denied an initial evaluation in 
excess of 10 percent for postoperative varicocele ilio-
inguinal nerve and remanded the issue of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) to the RO for it to consider whether the 
veteran's service-connected postoperative varicocele ilio-
inguinal nerve warranted an extraschedular evaluation.  

At his September 1996 hearing and in a November 1997 VA 
examination, the matter of the veteran's inability to have 
sexual intercourse due to his service-connected varicocele 
was referenced.  The matter of special monthly compensation 
for loss of use of a creative organ, which is not 
inextricably intertwined with the issues on appeal, is 
referred to the RO for any appropriate action.   

The case has been returned to the Board for further appellate 
review. 


REMAND

On September 19, 2000, the Board received additional evidence 
from the veteran.  The Board has reviewed it, and notes some 
of the evidence is duplicative and some is evidence which has 
not been considered by the RO.  Neither the veteran nor his 
representative have submitted a waiver which would allow the 
Board to review the evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (1999); see also 
38 C.F.R. § 19.37(a) (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should review the additional 
evidence received following the April 
2000 supplemental statement of the case 
and issue a supplemental statement of the 
case as to the issues of entitlement to 
an effective date earlier than November 
8, 1997, for the grant of a 10 percent 
evaluation for painful scar, 
postoperative varicocele and entitlement 
to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1), 
for postoperative varicocele ilio-
inguinal nerve.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


